PER CURIAM:
Appellant Spencer L. Speights (“Speights”), a Florida prisoner serving an enhanced life sentence for robbery with a firearm, appeals pro se the district court’s denial of his motion for entry of judgment as to a motion for summary judgment he had filed as part of his petition for writ of habeas corpus brought under 28 U.S.C. § 2254. Because the record demonstrates that the district court entered final judgment as to Speights’s habeas petition, we conclude that the district court properly denied Speights’s motion for entry of judgment as unnecessary since the claims as addressed were rendered moot by the earlier final judgment on the habeas petition. Accordingly, we affirm the district court’s order denying Speights’s pro se motion for entry of judgment as to a motion for summary judgment that he had filed as part of his petition for writ of habeas corpus brought under 28 U.S.C. § 2254.
AFFIRMED.